Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the staircase" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace the limitation with “the staircase structure”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sun et al. (US 2020/0194447).
Regarding claim 1, Sun et al. teach a memory array (1600; Fig. 16A, [0126]) comprising: a plurality of word lines (WLs) (333s; Figs 3 and 16A, [0060]) in a vertical stack (332/333/334; Figs. 3 and 16A, [0061]) that includes at least a first WL (the second topmost 333 in Fig. 16A, [0103]) and a second WL (the third topmost 333 in Fig. 16A, [0103]); a WL insulating layer (a dielectric layer of 450 between the second topmost 333 and the third topmost 333 in Fig. 16A; [0098]) between the first WL (the second topmost 333 in Fig. 16A) and the second WL (the third topmost 333 in Fig. 16A) in the vertical stack (332/333/334), the WL insulating layer (a dielectric layer of 450 between the second topmost 333 and the third topmost 333 in Fig. 16A) to electrically isolate the first WL (the second topmost 333 in Fig. 16A) from the second WL (the third topmost 333 in Fig. 16A; see Fig. 16A); a first WL contact (the fourth leftmost 1384 in Fig. 16A, [0117]) and a second WL contact (the fourth leftmost 1694 in Fig. 16A, [0126]) in physical and electrical contact with the first WL (the second topmost 333 in Fig. 16A) and the second WL (the third topmost 333 in Fig. 16A), respectively (see Fig. 16A), wherein the second WL contact (the fourth leftmost 1694 in Fig. 16A) extends through the first WL contact (the fourth leftmost 1384 in Fig. 16A); and an isolation structure (the fourth leftmost 1590 in Fig. 16A; [0124]) to isolate the second WL contact (the fourth leftmost 1694 in Fig. 16A) from the first WL contact (the fourth leftmost 1384 in Fig. 16A), extend through the first WL (the second topmost 333 in Fig. 16A), and end where a bottom section of the first WL (the second topmost 333 in Fig. 16A) meets a top section of the WL insulating layer (a dielectric layer of 450 between the second topmost 333 and the third topmost 333 in Fig. 16A; see Fig. 16A). 
Regarding claim 2, Sun et al. teach the memory array of claim 1, wherein the second WL contact (the fourth leftmost 1694 in Fig. 16A) extends through a hole in the first WL (the leftmost hole of the second topmost 333 in Fig. 16A) to reach the second WL (the third topmost 333 in Fig. 16A), and the isolation structure (the fourth leftmost 1590 in Fig. 16A) isolates the second WL contact (the fourth leftmost 1694 in Fig. 16A) from sidewalls of the hole in the first WL (sidewalls of the leftmost hole of the second topmost 333 in Fig. 16A). 
Regarding claim 3, Sun et al. teach the memory array of claim 1, wherein: the plurality of WLs (333) forms a staircase structure (1060; Fig. 16A, [0098]); and the second WL (the third topmost 333 in Fig. 16A) is at a lower level of the staircase structure (1060) than the first WL (the second topmost 333 in Fig. 16A). 
Regarding claim 4, Sun et al. teach the memory array of claim 3, wherein a length (the vertical length) of the second WL contact (the fourth leftmost 1694 in Fig. 16A) is greater than a length (the vertical length) of the first WL contact (the fourth leftmost 1384 in Fig. 16A). 
Regarding claim 7, Sun et al. teach the memory array of claim 1, wherein the plurality of WLs (333) includes a third WL (the fourth topmost 333 in Fig. 16A, [0103]) and a fourth WL (the fifth topmost 333 in Fig. 16A, [0103]), and wherein the memory array (1600) further comprises: a third WL contact (the third leftmost 1384 in Fig. 16A, [0117]) and a fourth WL contact (the third leftmost 1694 in Fig. 16A, [0126]) for the third WL (the fourth topmost 333 in Fig. 16A) and the fourth WL (the fifth topmost 333 in Fig. 16A), respectively, wherein the fourth WL contact (the third leftmost 1694 in Fig. 16A) extends through the third WL contact (the third leftmost 1384 in Fig. 16A) and the third WL (the fourth topmost 333 in Fig. 16A); and an additional isolation structure (the third leftmost 1590 in Fig. 16A; [0124]) to isolate the fourth WL contact (the third leftmost 1694 in Fig. 16A) from the third WL contact (the third leftmost 1384 in Fig. 16A) and the third WL (the fourth topmost 333 in Fig. 16A). 
Regarding claim 8, Sun et al. teach the memory array of claim 7, further comprising: a pillar (212; Fig. 16A, [0061]) extending through the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A); and a plurality of memory cells (340; Fig. 16A, [0061]), wherein each of the memory cells (340) is at a corresponding junction of a corresponding pillar (212) and a corresponding WL (333; Fig. 16A, [0061]), wherein each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A) has a first end (the right end), and the pillar (212) extends near the first end (the right end) of each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A), each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A) has a second end (the left end) on an opposite side of the first end (the right end), and each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A) are coupled with a corresponding WL contact (1384 or 1694) near the second end (the left end) of each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A), respectively (see Fig. 16A) the second end of the first WL (the left end of the second topmost 333 in Fig. 16A) is offset by a first distance (0 distance) with respect to the second end of the second WL (the left end of the third topmost 333 in Fig. 16A); the second end of the second WL (the left end of the third topmost 333 in Fig. 16A) is offset by a second distance (a finite distance) with respect to the second end of the third WL (the left end of the fourth topmost 333 in Fig. 16A); and the second distance (a finite distance) is greater than the first distance (the 0 distance, see Fig. 16A). 
Regarding claim 9, Sun et al. teach the memory array of claim 8, wherein the first distance is less than 5 nm (zero nm; Fig. 16A). 
Regarding claim 10, Sun et al. teach the memory array of claim 1, wherein the isolation structure (the fourth leftmost 1590 in Fig. 16A) comprises a dielectric material (insulating material; [0124]). 
Regarding claim 11, Sun et al. teach the memory array of claim 1, wherein the memory array (1600) is a three-dimensional (3D) NAND staircase memory array, or a 3D NOR staircase memory array (3D NAND staircase memory array; [0098, 0108, 0126]). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0194447) in view of Qin et al. (US 2019/0147941).
Regarding claim 21, Sun et al. teach a memory array (1600; Fig. 16A, [0126]) including: a plurality of word lines (WLs) (333s; Figs 3 and 16A, [0060]) in a vertical stack (332/333/334; Figs. 3 and 16A, [0061]) that includes at least a first WL (the second topmost 333 in Fig. 16A, [0103]) and a second WL (the third topmost 333 in Fig. 16A, [0103]), a WL insulating layer (a dielectric layer of 450 between the second topmost 333 and the third topmost 333 in Fig. 16A; [0098]) between the first WL (the second topmost 333 in Fig. 16A) and the second WL (the third topmost 333 in Fig. 16A) in the vertical stack (332/333/334), the WL insulating layer (a dielectric layer of 450 between the second topmost 333 and the third topmost 333 in Fig. 16A) to electrically isolate the first WL (the second topmost 333 in Fig. 16A) from the second WL (the third topmost 333 in Fig. 16A; see Fig. 16A); a first WL contact (the fourth leftmost 1384 in Fig. 16A, [0117]) and a second WL contact (the fourth leftmost 1694 in Fig. 16A, [0126]) in physical and electrical contact with the first WL (the second topmost 333 in Fig. 16A) and the second WL (the third topmost 333 in Fig. 16A), respectively (see Fig. 16A), wherein the second WL contact (the fourth leftmost 1694 in Fig. 16A) extends through the first WL contact (the fourth leftmost 1384 in Fig. 16A), and an isolation structure (the fourth leftmost 1590 in Fig. 16A; [0124]) to: isolate the second WL contact (the fourth leftmost 1694 in Fig. 16A) from the first WL contact (the fourth leftmost 1384 in Fig. 16A), extend through the first WL (the second topmost 333 in Fig. 16A), and end where a bottom section of the first WL (the second topmost 333 in Fig. 16A) meets a top section of the WL insulating layer (a dielectric layer of 450 between the second topmost 333 and the third topmost 333 in Fig. 16A; see Fig. 16A). 
Sun et al. do not teach a computing system comprising: a processor; and a memory array.
In the same field of endeavor of semiconductor manufacturing, Qin et al. teach a computing system (100; Fig. 1A, [0032]) comprising: a processor (111; Fig. 1A, [0032]); and a memory array (120 including 3D memory; Fig. 1A, [0032, 0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sun et al. and Qin et al. and to use the memory array of Sun et al. in a computer system of Qin et al., because Qin et al. teach a computing system (100; Fig. 1A, [0032]) using 3D memory device (120; Fig. 1A, [0032, 0050]) and Sun et al. teach a 3D memory device having smaller die size, higher device density, and improved performance compared with other 3D memory devices ([0162)]). 
Regarding claim 22, Sun et al. teach the computing system of claim 21, wherein the second WL contact (the fourth leftmost 1694 in Fig. 16A) extends through a hole in the first WL (the leftmost hole of the second topmost 333 in Fig. 16A) to reach the second WL (the third topmost 333 in Fig. 16A), and the isolation structure (the fourth leftmost 1590 in Fig. 16A) isolates the second WL contact (the fourth leftmost 1694 in Fig. 16A) from sidewalls of the hole in the first WL (sidewalls of the leftmost hole of the second topmost 333 in Fig. 16A). 
Regarding claim 23, Sun et al. teach the computing system of claim 21, wherein: the plurality of WLs (333) forms a staircase structure (1060; Fig. 16A, [0098]); and the second WL (the third topmost 333 in Fig. 16A) is at a lower level of the staircase (1060) than the first WL (the second topmost 333 in Fig. 16A). 
Regarding claim 24, Sun et al. teach the computing system of claim 21, wherein a length (the vertical length) of the second WL contact (the fourth leftmost 1694 in Fig. 16A) is greater than a length (the vertical length) of the first WL contact (the fourth leftmost 1384 in Fig. 16A). 
Regarding claim 25, Sun et al. teach the computing system of claim 21, wherein the plurality of WLs (333) includes a third WL (the fourth topmost 333 in Fig. 16A, [0103]) and a fourth WL (the fifth topmost 333 in Fig. 16A, [0103]), and wherein the memory array (1600) further comprises: a third WL contact (the third leftmost 1384 in Fig. 16A, [0117]) and a fourth WL contact (the third leftmost 1694 in Fig. 16A, [0126]) for the third WL (the fourth topmost 333 in Fig. 16A) and the fourth WL (the fifth topmost 333 in Fig. 16A), respectively, wherein the fourth WL contact (the third leftmost 1694 in Fig. 16A) extends through the third WL contact (the third leftmost 1384 in Fig. 16A) and the third WL (the fourth topmost 333 in Fig. 16A); and an additional isolation structure (the third leftmost 1590 in Fig. 16A; [0124]) to isolate the fourth WL contact (the third leftmost 1694 in Fig. 16A) from the third WL contact (the third leftmost 1384 in Fig. 16A) and the third WL (the fourth topmost 333 in Fig. 16A). 
Regarding claim 26, Sun et al. teach the computing system of claim 25, further comprising: a pillar (212; Fig. 16A, [0061]) extending through the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A); and a plurality of memory cells (340; Fig. 16A, [0061]), wherein each of the memory cells (340) is at a corresponding junction of a corresponding pillar (212) and a corresponding WL (333; Fig. 16A, [0061]), wherein each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A) has a first end (the right end), and the pillar (212) extends near the first end (the right end) of each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A), each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A) has a second end (the left end) on an opposite side of the first end (the right end), and each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A) are coupled with a corresponding WL contact (1384 or 1694) near the second end (the left end) of each of the first, second, and third WLs (the second, third and fourth topmost 333s in Fig. 16A), the second end of the first WL (the left end of the second topmost 333 in Fig. 16A) is offset by a first distance (0 distance) with respect to the second end of the second WL (the left end of the third topmost 333 in Fig. 16A); the second end of the second WL (the left end of the third topmost 333 in Fig. 16A) is offset by a second distance (a finite distance) with respect to the second end of the third WL (the left end of the fourth topmost 333 in Fig. 16A); and the second distance (a finite distance) is greater than the first distance (the 0 distance, see Fig. 16A). 
Regarding claim 27, Sun et al. teach the computing system of claim 26, wherein the first distance is less than 5 nm (zero nm; Fig. 16A). 
Regarding claim 28, Sun et al. teach the computing system of claim 21, wherein the isolation structure (the fourth leftmost 1590 in Fig. 16A) includes a dielectric material (insulating material; [0124]). 
Regarding claim 29, Sun et al. teach the computing system of claim 21, wherein the memory array (1600) is a three-dimensional (3D) NAND staircase memory array, or a 3D NOR staircase memory array (3D NAND staircase memory array; [0098, 0108, 0126]). 
 
Response to Arguments
Applicant’s amendments, filed 09/12/2022, overcome the rejections to claims 1-4, 7-14 and 16-17 under 35 U.S.C. 112.  The rejections to claims 1-4, 7-14 and 16-17 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0350249) teach a memory array having a staircase structure and the contacts to the word lines of the staircase structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/11/2022